Citation Nr: 1206736	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury.

2.  Entitlement to an initial compensable rating for right hip weakness.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, continued a 10 percent evaluation for residuals of a right knee injury and granted service connection for right hip weakness with an initial noncompensable evaluation assigned effective May 19, 2006.  

In December 2008, the Veteran was provided a statement of the case (SOC) addressing the issues of entitlement to increased ratings for right knee and right hip disabilities.  The Veteran responded with a timely substantive appeal that was specifically limited to the claim for a rating in excess of 10 percent for residuals of a right knee injury.  Thus, the Veteran did not file a substantive appeal perfecting the claim for entitlement to an initial compensable rating for right hip weakness.  Despite the lack of a substantive appeal, the RO certified the claim for an increased rating for the hip disability to the Board in October 2011 and included the issue in an August 2011 supplemental statement of the case (SSOC).  The Veteran's representative also provided argument regarding the right hip claim in November 2011 and January 2012 communications, and indicated an intent to continue with the appeal.  In Percy v. Shinseki, 23 Vet.App. 37 (2009) the Court of Appeals for Veterans Claims (Court) held that VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  By certifying the claim for entitlement to an initial compensable rating for right hip weakness to the Board, VA waived the requirement of a substantive appeal, and this claim is properly before the Board.  

The issue of entitlement to an initial compensable rating for right hip weakness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a right knee injury status post arthrotomy are manifested by removal of the semilunar cartilage.

2.  Throughout the entire claims period, the Veteran's degenerative changes and osteoarthritis of the right knee that most nearly approximates flexion limited to 80 degrees or better with full extension and without frequent episodes of locking and effusion into the joint. 

3.  Throughout the entire claims period, the Veteran's residuals of a right knee injury have manifested instability that most nearly approximates slight rather than moderate. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a right knee injury status post arthrotomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2011).  

2.  The criteria for a separate 10 percent rating, but not higher, for degenerative arthritis of the right knee with noncompensable limitation of motion have been met throughout the claims period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261.

3.  The criteria for a separate 10 percent rating, but not higher, for slight instability of the right knee have been met throughout the claims period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for residuals of a right knee injury, status post arthrotomy with atrophy and weakness was granted in a November 1968 rating decision with an initial 10 percent evaluation assigned, effective October 4, 1966.  The December 2006 rating decision on appeal continued the 10 percent evaluation and recharacterized the service-connected right knee disability to include degenerative changes.  The Veteran contends that an increased evaluation is warranted as he experiences progressively worse pain and instability of the right knee. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's right knee disability is currently assigned a 10 percent rating under Diagnostic Code 5259 for removal of semilunar cartilage.  The Veteran is currently in receipt of the maximum evaluation available under this diagnostic code and an increased rating is therefore not possible for removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.
Although and increased rating is not possible under Diagnostic Code 5259, the Board finds that a separate 10 percent evaluation is warranted under Diagnostic Code 5003 for degenerative arthritis.  The December 2006 rating decision on appeal recharacterized the Veteran's service-connected knee disability to include degenerative changes, and X-rays dated throughout the claims period have verified the presence of degenerative changes and osteoarthritis.  Under Diagnostic Code 5003 for degenerative arthritis (and Diagnostic Code 5010 for osteoarthritis), a rating of 10 percent is for application for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of  20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Throughout the claims period, the Veteran has manifested noncompensable limitation of motion that most nearly approximates full extension (0 degrees) and flexion to 80 degrees or better.  During examinations at his private orthopedist in May, June, and July 2006, the Veteran demonstrated full and painless motion of the right knee.  Similar findings were noted at the same private facility in December 2008.   Upon VA examination in December 2006, the Veteran's right knee manifested flexion to 120 degrees and full extension without pain.  There was no additional loss of motion after repetitive testing and no pain, weakness, incoordination, or lack of endurance.  The Veteran's most restricted right knee motion was measured at the April 2011 VA examination.  Although he manifested flexion to 90 degrees upon initial testing, after repetitive testing, flexion was limited to 80 degrees with full extension to 0 degrees.  
For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

With consideration of the DeLuca factors, it is clear that the Veteran's right knee range of motion has manifested flexion that is limited, at most, to 80 degrees.  The April 2011 VA examiner's findings were reported after repetitive testing and were expressed in terms of additional degrees of motion lost.  The examiner also specified that there was some evidence of additional pain, weakness, fatigue, and lack of endurance with repetitive testing, but the Veteran's increased pain lasted only 15 minutes after range of motion testing.  The Board therefore finds that the Veteran's right knee has manifested motion that most nearly approximates 80 degrees of flexion with consideration of all relevant factors.  Flexion limited to 80 degrees is noncompensable under Diagnostic Code 8260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board notes that the Veteran manifested extension that was limited to 5 degrees during testing at his private orthopedist in May 2006, but finds that this is not truly indicative of the Veteran's ability to extend his knee.  The Veteran never demonstrated less than full extension of the knee during any other examination conducted during the claims period, including during the December 2006 and April 2011 VA examinations.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's extension was limited to 5 degrees.  In any event, it is clear that the Veteran has not manifested compensable limitation of extension as extension limited to 5 degrees and 0 degrees is noncompensable under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran has demonstrated noncompensable motion of the right knee throughout the claims period with flexion limited to 80 degrees and extension that most nearly approximates 0 degrees.  A separate 10 percent evaluation is therefore warranted under Diagnostic Code 5003 for noncompensable limitation of motion.  An increased rating of  20 percent is warranted under this diagnostic code with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran's right knee disability clearly only involves one joint and a rating in excess of 10 percent under Diagnostic Code 5003 is therefore not warranted. 

The Board also finds that a separate 10 percent evaluation is appropriate under Diagnostic Code 5257 for slight instability of the right knee.  See VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257).  Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran has consistently reported buckling and giving way of the right knee throughout the claims period and has used a cane for balance.  The Board finds that the Veteran's subjective complaints most nearly approximate slight instability under Diagnostic Code 5257; an increased evaluation is not warranted as there are no objective findings of instability during the claims period.  The Veteran's knee has been consistently stable to objective testing by his private physician in 2006 and 2008 and upon VA examinations in December 2006 and April 2011.  Therefore, a separate 10 percent evaluation, but not higher, is warranted under Diagnostic Code 5257 for slight instability of the right knee.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of dislocated semilunar cartilage with frequent episodes of "locking," with pain and effusion into the joint as required for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran has also not demonstrated knee ankylosis or impairment of the tibia and fibula and Diagnostic Codes 5256 and 5262 are not for application.  

In sum, the Veteran's right knee disability warrants three separate 10 percent ratings throughout the entire claims period; the first for removal of semilunar cartilage under Diagnostic Code 5259, the second for degenerative changes with noncompensable limitation of motion under Diagnostic Code 5003, and the third for slight instability under Diagnostic Code 5257.  The Board notes that the assignment of separate ratings does not violate the rule against pyramiding in this case as each diagnostic code contemplates distinct and separate symptomatology.   See 38 C.F.R. § 4.14; see also VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  

Additionally, the assignment of separate ratings has not disturbed the original 10 percent evaluation assigned under Diagnostic Code 5259 which has been in effect since October 1966, a period of more than 40 years.  The Board has not changed the diagnostic code used to rate the Veteran's disability, but has merely provided for additional separate ratings to account for all the symptoms manifested by the service-connected right knee disability.  See Murray v. Shinseki, 24 Vet. App. 420 (2011) (a change in diagnostic code for a protected disability rating (that was in effect for 20 years or more) could constitute an impermissible reduction in rating under 38 C.F.R. § 3.951(b)).


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The residuals of a right knee injury are manifested by symptoms such as painful noncompensable limitation of motion, removal of the semilunar cartilage, and slight instability.  These manifestations are contemplated in the rating criteria and the Board has assigned separate evaluations to account for the Veteran's distinct symptoms.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected right knee disability.  The record does not show that he is in receipt of Social Security disability benefits, and the April 2011 VA examiner noted that the Veteran retired in 2008.  Although the Veteran reported that his retirement was based in part on his worsening knee, he was also eligible for retirement due to age and length of time worked.  The VA examiner found that the Veteran's knee would have significant effects on employment, but the record does not establish that the Veteran is unemployable due to service-connected right knee disability.  The Veteran has also not alleged that he is unemployable due to symptoms associated with his right knee condition.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the residuals of a right knee injury.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the claim for an increased rating for residuals of a right knee injury was furnished to the Veteran in a July 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the July 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  The Veteran has not reported undergoing any VA treatment of his right knee disability.  Additionally, the Veteran was provided proper VA examinations in December 2006 and April 2011 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  





ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right knee injury status post arthrotomy is denied.

Entitlement to a separate 10 percent rating, but not higher, for residuals of a right knee injury with degenerative changes is granted throughout the entire appeal period. 

Entitlement to a separate 10 percent rating, but not higher, for residuals of a right knee injury with slight instability is granted throughout the entire appeal period. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claim for entitlement to an initial compensable rating for right hip weakness.  Specifically, the Veteran should be provided a VA examination to determine the current severity of the service-connected disability.  The Veteran's last VA examination of this condition was in December 2006, more than 5 years ago.  In addition, his representative contended in a January 2012 informal hearing presentation that the disability had worsened.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected right hip weakness.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all manifestations of the service-connected right hip disability.  The examination must include range of motion studies of the right hip.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether there is ankylosis of the right hip, and if so, whether it is favorable, intermediate, or unfavorable. 

The examiner should also determine whether the Veteran manifests the following hip abnormalities: flail joint; impairment of the femur with fracture of the surgical neck or nonunion with or without loose motion; or, malunion with an accompanying knee or hip disability characterized as slight, moderate, or marked.  

A complete rationale should be provided for all expressed opinions.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


